Case 1:18-mj-01225-RLP Document 2 Filed 11/02/18 Page 1 of 2 Page|D #: 6
AO 93 (Rt:v. 12f09) Search and Scizure Warranl (Pagc 2)

 

 

 

 

 

 

Return

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
18-1225RLP November l, 2018 lOlSarn WITHIN SUBJECT PARCEL
lnventory made in thc presence of:
STACIE .IO STANLEYQ/
Inventory of the property taken and name of any person(s) seized:
FILED |N THE
UN\TED STATES D|STR|CT COURT
11.35 lbs. (36) whole fresh banana fruit O'F""°'CT OF" "'AWN'

NU\! 02 2018

atlo'ciock and Hq min._@_M.
FORWARDED: SUE BE|TIA. CLERK

"S
2 grip pads

 

Certif'lcation

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date: 11/1/20:3 w%-Z~¢ ¢\--»~/~¢\

E.xecutr`ng oj?cer ’.s' signature

Nadine L.W_H. Chun-lmamura, PPQ Officer
Prr`nted name and tt'tt'e

 

 

 

Case 1:18-mj-Ol225-RLP Document 2 Filed 11/02/18 Page 2 of 2 Page|D #: 7
AO 93 (Rcv. |2/09) Search and Scizurc Warrant

 

ORIGINAL UNITED STATES DISTRICT COURT

for the
District of Hawaii

In the Matter of the Search of

(Brieji'y describe the propertyl to be searched
or rderttijj' the person by name and address)

Multicoiored cardboard parcel weighing 12.35 pounds. Case No.: 18-|225RLP
Package further ldentified by a red-inked arabic numerai
17795 which is 1.25 inches in length and signed on a red-

inked line below such number by Dennis Li.

\_1\_1\_¢\_¢\_/\_1

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the l-lonolulu District of Hawaii
(identt_`fj) the person or describe the property to be searched and give t`!S location}.'

The property described above, is in the U.S. Post Office building located at 3600 Aolele Street1 l-Ionolulu, Hl 96820.

The person or property to be searched, described above, is believed to conceal (tdemg§/ the person ar describe the property
to be seized):

(1) Fresh fruits, (2) fresh vegetables, (3) live plants and parts thereof`, (4) seeds and seed pods through the
United States mails, possessed in violation of Tit|e 7, United States Code, Sections 7701 e_t. M and evidence
of said violations

l find that the affidavit(s) or any recorded testimony1 establish probable cause to search and seize the person or

 

property.
YOU ARE COMMANDED to execute this warrant on or before 11/14/20]8
(not to exceed 14 days)
g in the daytime 6:00 a.m. to 10 p.m. '3 at any time in the day or night as l find reasonable cause has been

established

Unless delayed notice is authorized below1 you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

See Below
{narne)

 

|j I find that immediate notification may have an adverse result listed in l . _ . except for delay
of trial), and authorize the officer executing this warrant to delay notice to the pe ; .. -

  
   

S€Elrched Cll' S€ized (check the appropriate box) El for

Date and time issued: | lift/2018

 

ates Magistrate fudge

Printed name and title

City and State: Honolulu, Hawaii

 

 

